DocuSign Envelope ID: F4BF214B-D024-482A-B1E7-9C2AA2C1C9AA
        Case 5:19-cv-02158-PSG-KK Document 19-3 Filed 04/20/20 Page 1 of 14 Page ID #:248




               1 MCGUIREWOODS LLP
                 Matthew C. Kane (SBN 171829)
               2    Email: mkane@mcguirewoods.com
                 Sabrina A. Beldner (SBN 221918)
               3    Email: sbeldner@mcguirewoods.com
                 Amy. E. Beverlin (SBN 284745)
               4    Email: abeverlin@mcguirewoods.com
                 Ashley R. Li (SBN 317305)
               5    Email: ali@mcguirewoods.com
                 1800 Century Park East, 7th Floor
               6 Los Angeles, CA 90067-1501
                 Telephone: 310.315.8200
               7 Facsimile: 310.315.8210
               8 Attorneys for Defendants
                 WATKINS AND SHEPARD TRUCKING, INC.
               9 and SCHNEIDER NATIONAL CARRIERS, INC.
             10
             11
                                               UNITED STATES DISTRICT COURT
             12
                                             CENTRAL DISTRICT OF CALIFORNIA
             13
                ALEJANDRO ROMERO, on his own                 CASE NO. 5:19-cv-02158 PSG (KKx)
             14 behalf and on behalf of all other persons
                similarly situated,                          REPLY DECLARATION OF
             15                                              CHANCE SHOOK IN FURTHER
                              Plaintiff,                     SUPPORT OF DEFENDANTS’
             16                                              MOTION TO COMPEL
                       vs.                                   INDIVIDUAL ARBITRATION OF
             17                                              PLAINTIFF’S CLAIMS AND STAY
                WATKINS AND SHEPARD                          PROCEEDINGS PENDING RULING
             18 TRUCKING, INC., a Montana                    ON MOTION AND COMPLETION
                corporation, SCHNEIDER NATIONAL              OF ARBITRATION
             19 CARRIERS, INC., a Nevada
                corporation, and DOES 1 through 100,         Date:    May 4, 2020
             20 inclusive,                                   Time:    1:30 p.m.
                                                             Crtrm:   6A
             21                    Defendants.               Judge:   Hon. Philip S. Gutierrez
             22
             23
             24
             25
             26
             27
             28
                   129889212.3
                    REPLY DECLARATION OF CHANCE SHOOK IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                              TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: F4BF214B-D024-482A-B1E7-9C2AA2C1C9AA
        Case 5:19-cv-02158-PSG-KK Document 19-3 Filed 04/20/20 Page 2 of 14 Page ID #:249




               1                              DECLARATION OF CHANCE SHOOK
               2
               3            I, CHANCE SHOOK, declare as follows:
               4
               5            1.     I am over 18 years of age. The following information is true and of my
               6 own knowledge. If called as a witness, I could and would competently testify thereto.
               7
               8            2.     I am currently employed by Onshore Outsourcing (“Onshore”), which
               9 provides various third-party, outsourced information technology support services for
             10 companies that contract with Onshore for such services.
             11
             12             3.     I started working for Onshore in August 2012 at its Macon, Missouri call
             13 center location as a customer agent and in 2014, I became a Team Lead. At all times
             14 during my employment as an Onshore customer agent, my job duties have included
             15 answering and resolving incoming information technology support calls received on
             16 behalf of companies that have contracted for Onshore’s outsourced support services.
             17 At all times during my employment as an Onshore Team Lead, my job duties have
             18 included those of a customer agent, as described above, as well as the following on
             19 behalf of companies that have contracted for Onshore’s outsourced support services:
             20 overseeing a team of Onshore customer agents who answer calls on the overnight shift,
             21 managing the intake and resolution of information technology support requests that are
             22 submitted electronically, and serving as the point of escalation if a customer agent
             23 cannot resolve a support call or if the caller asks to speak with the customer agent’s
             24 supervisor.
             25
             26             4.     From August 2012 to the present, my work as a customer agent and Team
             27 Lead for Onshore has at all times included Onshore’s providing third-party, outsourced
             28
                   129889212.3                                 1
                    REPLY DECLARATION OF CHANCE SHOOK IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                              TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: F4BF214B-D024-482A-B1E7-9C2AA2C1C9AA
        Case 5:19-cv-02158-PSG-KK Document 19-3 Filed 04/20/20 Page 3 of 14 Page ID #:250




               1 information technology support center services for Schneider National Inc.
               2 (“Schneider”) and employees of its various subsidiaries and affiliated entities,
               3 including without limitation Schneider National Carriers, Inc. (“SNC”) and Watkins
               4 and Shepard Trucking, Inc. (“W&S”). As a result, I am familiar with and have personal
               5 knowledge of the policies, practices and procedures that apply to Onshore providing
               6 such services for Schneider, including with respect to answering, handling and
               7 documenting information technology support requests that Onshore receives from
               8 employees of Schneider, SNC and W&S, including employee requests to reset their
               9 passwords used as part of their login credentials to access Schneider’s online employee
             10 portal.
             11
             12             5.     At all times that I have been employed by Onshore, I and the other
             13 customer agents that I have supervised who provide Schneider’s third-party,
             14 outsourced support center services have been required to provide information
             15 technology support services in accordance with and by following information security
             16 procedures and protocols that are established by Schneider.
             17
             18             6.     At all times that I have been employed by Onshore, I and the other
             19 customer agents that I have supervised who provide Schneider’s third-party,
             20 outsourced support center services have been required to and did contemporaneously
             21 document our support assistance provided to employees in a Schneider support ticket
             22 log database. That documentation includes opening a support ticket for each employee
             23 who contacts the support center, validating the identity of the contacting party, and
             24 truthfully and accurately recording the details of the issue or problem reported and the
             25 support assistance requested by and/or provided to the contacting employee. In my
             26 role as Team Lead, I have access to and can retrieve and review support tickets, ticket
             27 logs and ticket log history from Schneider’s support ticket log database, and for
             28
                   129889212.3                               2
                    REPLY DECLARATION OF CHANCE SHOOK IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                              TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: F4BF214B-D024-482A-B1E7-9C2AA2C1C9AA
        Case 5:19-cv-02158-PSG-KK Document 19-3 Filed 04/20/20 Page 4 of 14 Page ID #:251




               1 purposes of this declaration, I have retrieved and reviewed the ticket logs pertaining to
               2 Alejandro Romero, who has Schneider Employee Identification Number 383438.
               3
               4            7.     When an employee calls the Schneider Support Center for information
               5 technology support, those calls are automatically routed to an Onshore customer agent,
               6 either at the Macon, Missouri call center location where I work or at another Onshore
               7 call center location in Glenville, Georgia. Upon receiving such a call, the first step in
               8 the process is for the Onshore customer agent to generate and open a support ticket in
               9 the Schneider support ticket log database, which is assigned its own unique six-digit
             10 Incident Number in the database. Schneider also requires that each Onshore agent
             11 contemporaneously detail his or her handling of the call in the support ticket log
             12 database by recording in the support ticket, among other things, the name of the
             13 employee calling into the Support Center, the technology issue that employee needs
             14 resolved, and the actions taken by the Onshore customer agent to resolve the issue.
             15
             16             8.     At all times that I have worked for Onshore providing third-party,
             17 outsourced support center services for Schneider, Onshore’s customer agents have
             18 been instructed and required to create and log each support ticket under the name of
             19 the employee who has called Schneider’s Support Center for assistance. Thus, when
             20 an employee initiates a call to the Support Center to request support assistance for
             21 himself or herself, that employee is listed as the primary contact or “customer” on the
             22 support ticket and it is logged in the support ticket log database under that employee’s
             23 name. If, on the other hand, it is the manager of an employee who initiates a call to the
             24 Support Center to request support assistance on behalf of an employee he or she
             25 manages, Onshore customer agents are required to and do log the manager as the
             26 primary contact or “customer” on the support ticket, note in the “Additional Details”
             27 or “Notes” fields of the support ticket that the manager is seeking support assistance
             28
                   129889212.3                               3
                    REPLY DECLARATION OF CHANCE SHOOK IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                              TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: F4BF214B-D024-482A-B1E7-9C2AA2C1C9AA
        Case 5:19-cv-02158-PSG-KK Document 19-3 Filed 04/20/20 Page 5 of 14 Page ID #:252




               1 for an employee he or she manages and the name of that employee, and the support
               2 ticket is logged in the support ticket log database under the name of the manager who
               3 initiated the call. I have followed and adhered to these instructions and requirements
               4 at all times during my employment with Onshore in providing services to Schneider.
               5
               6            9.     At all times that I have worked for Onshore providing third-party,
               7 outsourced support center services for Schneider, Onshore’s customer agents have
               8 been instructed and required to record in the support ticket all individuals on the phone
               9 during a support call. Therefore, if an employee calls Schneider’s Support Center with
             10 his or her manager on the call, Onshore’s customer agent is required to and does note
             11 in the “Additional Details” or “Notes” fields of the support ticket that the employee’s
             12 manager was also on the call; likewise, if a manager calls Schneider’s Support Center
             13 with an employee he or she manages on the call, Onshore’s customer agent is required
             14 to and does note in those fields of the support ticket that the manager’s employee was
             15 also on the call. I have followed and adhered to these instructions and requirements at
             16 all times during my employment with Onshore in providing services to Schneider.
             17
             18             10.    One type of information technology support request that Onshore
             19 customer agents frequently receive from callers to the Schneider Support Center is to
             20 assist an employee resetting his or her password. With respect to any driver employee
             21 who calls to request a password reset, the employee must provide his or her unique six-
             22 digit Employee Identification Number and the name of the employee’s manager to the
             23 Onshore customer agent. Once the driver employee’s identity has been confirmed by
             24 the Onshore customer agent in this manner, the Onshore customer agent handling the
             25 call uses a random password generator to generate a new password, and provides the
             26 new password directly to the employee over the phone. At no point is the new
             27 password recorded in the support ticket or logged in the support ticket log database.
             28
                   129889212.3                               4
                    REPLY DECLARATION OF CHANCE SHOOK IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                              TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: F4BF214B-D024-482A-B1E7-9C2AA2C1C9AA
        Case 5:19-cv-02158-PSG-KK Document 19-3 Filed 04/20/20 Page 6 of 14 Page ID #:253




               1 Rather, when a password is reset and an employee is given a new password, the
               2 Onshore customer agent is required to and does instruct the employee that he or she
               3 should change the password themselves the first time they use it to log into the
               4 Schneider employee portal.                  I have followed and adhered to these instructions and
               5 requirements at all times during my employment with Onshore in providing services
               6 to Schneider.
               7
               8            11.    For at least the last three years, Onshore has used Schneider’s Avaya
               9 phone system for receiving Schneider Support Center calls, and that phone system has
             10 Caller ID capabilities. As a result, most inbound calls to Schneider’s Support Center
             11 that are serviced by Onshore customer agents display the phone number from which
             12 the inbound caller is calling. When I handle inbound calls made to Schneider’s Support
             13 Center, it is my custom and practice to record the telephone number of the employee
             14 who is calling in the “Phone” field portion of the “Additional Contact Information”
             15 section of the support ticket in case we get disconnected. To do so, I would either
             16 record the inbound telephone number that was displaying through Caller ID on the
             17 phone system or, if no number was displayed, I would ask the employee who is calling
             18 for his or her best contact number, and record it in this field on the support ticket.
             19
             20             12.    In April 2018, Onshore employed a customer agent named Levi Donley,
             21 who provided services for the Schneider Support Center and worked the overnight shift
             22 on which I was the Team Lead. I have reviewed the Schneider support ticket log
             23 database for support call tickets logged for support calls originating from Alejandro
             24 Romero, Employee Identification Number 383438 (“Mr. Romero”). The database
             25 contains a support call ticket assigned Incident Number 326197, which was created by
             26 Mr. Donley for a Schneider Support Center call he received from Mr. Romero on April
             27 26, 2018 at 8:39 p.m. CST. The support ticket reflects that the purpose of Mr.
             28
                   129889212.3                                         5
                    REPLY DECLARATION OF CHANCE SHOOK IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                              TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: F4BF214B-D024-482A-B1E7-9C2AA2C1C9AA
        Case 5:19-cv-02158-PSG-KK Document 19-3 Filed 04/20/20 Page 7 of 14 Page ID #:254




               1 Romero’s call was to reset his password, which Mr. Donley effectuated for him before
               2 closing out the support call ticket a few minutes later. Attached hereto as Exhibit 1 is
               3 a true and correct copy of the support call ticket for Incident Number 326197 which
               4 reflects these details. This support call ticket does not reflect that the call was
               5 originated by anyone other than Mr. Romero or that anyone other than Mr. Romero
               6 and Mr. Donley participated in the call.
               7
               8            13.    The Schneider support ticket log database also contains support call
               9 tickets for incoming support calls received from Mr. Romero on February 23, 2019 and
             10 March 2, 2019, that I answered, handled and resolved, and I have accessed, retrieved
             11 and reviewed the logged support tickets that I personally created and completed for
             12 those two calls and refresh my recollection about each of them.
             13
             14             14.    The logged support ticket for the call on February 23, 2019 is assigned
             15 Incident Number 470873 in the Schneider support ticket log database, is logged under
             16 Mr. Romero’s name, and accurately reflects the following: Mr. Romero called the
             17 Schneider Support Center on that date at approximately 11:40 p.m. CST, when the
             18 support ticket for the call was initiated by me. As I recorded in the denominated section
             19 of the support ticket for the call, the “Call Source” was by “phone,” reflecting that my
             20 method of communication with Mr. Romero was by phone. As I further recorded in
             21 the denominated section of the support ticket, Mr. Romero’s “Additional Contact
             22 Information” for that call was a “Phone” number of 562-307-4750, which I either
             23 entered as the phone number displayed by the Caller ID feature of the phone system or
             24 which was provided to me directly by Mr. Romero. Attached hereto as Exhibit 2 is a
             25 true and correct copy of a screenshot of the support call ticket for Incident Number
             26 470873 setting forth the foregoing information.
             27
             28
                   129889212.3                                 6
                    REPLY DECLARATION OF CHANCE SHOOK IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                              TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: F4BF214B-D024-482A-B1E7-9C2AA2C1C9AA
        Case 5:19-cv-02158-PSG-KK Document 19-3 Filed 04/20/20 Page 8 of 14 Page ID #:255




               1            15.    During the support call on February 23, 2019, Mr. Romero requested to
               2 reset his Schneider password, and I effectuated that for him during the call, as reflected
               3 in the “Resolved” section of the support ticket for the call, which identifies me as the
               4 customer agent who resolved the issue for him. See Exh. 2. I would not have
               5 proceeded with the call and reset his password unless and until Mr. Romero
               6 successfully completed the identity verification steps for me as required by Schneider
               7 as part of its password security protocols. Once I gave Mr. Romero his new, reset
               8 password, I would have instructed him to change it the first time he logs back into
               9 Schneider’s employee portal using that new password as part of his login credentials,
             10 as that is a Schneider requirement and my standard custom and practice.
             11
             12             16.    Based on my review of the logged support call ticket for Incident Number
             13 470873, I can confirm that Mr. Romero was the person who initiated the logged support
             14 call on February 23, 2019 and that there was no manager or supervisor who either
             15 initiated the call on his behalf or who otherwise participated in the call with him. If a
             16 manager had requested the reset of Mr. Romero’s password, I would have opened the
             17 support call ticket under the manager’s name rather than Mr. Romero’s, and if a
             18 manager had participated in the call as initiated by Mr. Romero, I would have noted
             19 the manager’s participation in the “Details” or “Additional Notes” fields of the logged
             20 support call ticket, which I did not do.
             21
             22             17.    The logged support ticket for the call on March 2, 2019 is assigned
             23 Incident Number 474112 in the Schneider support ticket log database, is logged under
             24 Mr. Romero’s name, and accurately reflects the following: Mr. Romero called the
             25 Schneider Support Center on that date at approximately 12:04 a.m. CST, when the
             26 support ticket for the call was initiated by me, about his unsuccessful attempt to enter
             27 his vacation time. As I recorded in the denominated section of the support ticket for
             28
                   129889212.3                                 7
                    REPLY DECLARATION OF CHANCE SHOOK IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                              TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: F4BF214B-D024-482A-B1E7-9C2AA2C1C9AA
        Case 5:19-cv-02158-PSG-KK Document 19-3 Filed 04/20/20 Page 9 of 14 Page ID #:256




               1 the call, “Call Source” was by “phone,” reflecting that my method of communication
               2 with him was by phone. As I further recorded in the denominated section of the support
               3 ticket, Mr. Romero’s “Additional Contact Information” for that call was a “Phone”
               4 number of 562-307-4750, which I either entered as the phone number displayed by the
               5 Caller ID feature of the phone system, or which was provided to me directly by Mr.
               6 Romero. Attached hereto as Exhibit 3 is a true and correct copy of a screenshot of the
               7 support call ticket for Incident Number 474112 setting forth the foregoing information.
               8
               9            18.    During the support call on March 2, 2019, I typed in the information in
             10 the “Issue Being Reported,” “Details” and “Additional Notes” sections by hand, as
             11 opposed to choosing from a list of pre-populated call reasons. See Exh. 3. In those
             12 sections, I indicated that Mr. Romero was having problems entering his vacation time
             13 in a Schneider system, and that he was receiving a message when he tried to do so that
             14 his hours were not sufficient. Id. During this call, and as reflected in my notes within
             15 the logged support call ticket for the call, my understanding from Mr. Romero was that
             16 he was able to log into the Schneider system, which he would have needed his password
             17 to do. In assisting him during this support call, I located Schneider Support Center
             18 knowledge base articles indicating that an employee could not request vacation time
             19 through Schneider’s electronic timekeeping system, as Mr. Romero was attempting to
             20 do, and my resolution notes for the support call ticket state that I instructed Mr. Romero
             21 to call his manager for further assistance with the issue, as it was not a technology issue
             22 that could be resolved by the Schneider Support Center with which I could assist him.
             23
             24             19.    Based on my review of the logged support ticket for Incident Number
             25 474112 in the Schneider support ticket log database, I can confirm that Mr. Romero
             26 was the person who initiated the call on March 2, 2019 and that there was no manager
             27 or supervisor who either initiated the call on his behalf or who otherwise participated
             28
                   129889212.3                                 8
                    REPLY DECLARATION OF CHANCE SHOOK IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                              TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: F4BF214B-D024-482A-B1E7-9C2AA2C1C9AA
        Case 5:19-cv-02158-PSG-KK Document 19-3 Filed 04/20/20 Page 10 of 14 Page ID #:257




               1 in the call with him. I would have verified Mr. Romero’s identity prior to proceeding
               2 with assisting him with the support call and completing the support call ticket for
               3 Incident Number 474112, and if a manager had initiated the call on his behalf, I would
               4 have opened the support call ticket under the manager’s name. Likewise, if a manager
               5 had participated in the call, I would have noted the manager’s participation in the
               6 “Details” or “Additional Notes” field of the logged support call ticket, which I did not
               7 do.
               8
               9            20.    According to my review of Mr. Romero’s logged support call tickets in
             10 the Schneider support ticket log database, the password reset that I effectuated for him
             11 on February 23, 2019 was the last reset of his Schneider password done through the
             12 Schneider Support Center and no reset of his password was done at any time thereafter,
             13 and Mr. Romero’s March 2, 2019 call to the Schneider Support Center was the last
             14 contact he had with the Support Center.
             15
             16             21.    In the over seven years that I have worked for Onshore providing services
             17 as a Schneider Support Center customer agent, I have never given an employee’s reset
             18 password to the employee’s manager and I do not have access to any employee’s
             19 existing password.
             20
             21             I declare under penalty of perjury under the laws of the United States of America
             22 and the State of California that the foregoing is true and correct.
             23
             24             Executed on April 19, 2020, at Macon, Missouri.
             25
             26
             27                                              CHANCE SHOOK
             28
                   129889212.3                                    9
                    REPLY DECLARATION OF CHANCE SHOOK IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                              TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: F4BF214B-D024-482A-B1E7-9C2AA2C1C9AA
                                                     Case 5:19-cv-02158-PSG-KK Document 19-3 Filed 04/20/20 Page 11 of 14 Page ID #:258
                                                                                                                                          EXHIBIT 1




                                                                                                                                          EXHIBIT 1
DocuSign Envelope ID: F4BF214B-D024-482A-B1E7-9C2AA2C1C9AA
                                                     Case 5:19-cv-02158-PSG-KK Document 19-3 Filed 04/20/20 Page 12 of 14 Page ID #:259
                                                                                                                                          EXHIBIT 1




                                                                                                                                          EXHIBIT 1
DocuSign Envelope ID: F4BF214B-D024-482A-B1E7-9C2AA2C1C9AA
        Case 5:19-cv-02158-PSG-KK Document 19-3 Filed 04/20/20 Page 13 of 14 Page ID #:260
                                                                            EXHIBIT 2




                                                                            EXHIBIT 2
DocuSign Envelope ID: F4BF214B-D024-482A-B1E7-9C2AA2C1C9AA
        Case 5:19-cv-02158-PSG-KK Document 19-3 Filed 04/20/20 Page 14 of 14 Page ID #:261
                                                                            EXHIBIT 3




                                                                            EXHIBIT 3
